IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                               FILED
                                                                              April 23, 2008

                                         No. 06-31281                    Charles R. Fulbruge III
                                                                                 Clerk

CLYDIA SARAHLYN LEE, Individually and on behalf of James Lee Estate;
STEPHANIE ELAINE SIMMONS, Individually and on behalf of James Lee
Estate

                                                     Plaintiffs-Appellants
v.

UNITED STATES OF AMERICA

                                                     Defendant-Appellee



                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                USDC No. 5:04-cv-01635


Before SMITH and PRADO, Circuit Judges, and YEAKEL,* District Judge.
PER CURIAM:**
       After having reviewed the briefs, heard oral argument, and examined the
record, we affirm the judgment of the district court for the reasons given in its
oral ruling and written judgment.
       AFFIRMED.



       *
           District Judge of the Western District of Texas, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.